Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
I — I
Las tres (3) fotografías en colores del bello e inocente rostro de la niña i?. J.IV. R —que unimos como anejos a esta ponencia protegiendo su identidad— revelan elocuente-mente y más allá de duda razonable, a través de las dimi-nutas petequias en los tejidos alrededor de su boca, labios exteriores y labio inferior interior, la simetría del beso-succión delictivamente cometido por el apelante Dr. Oscar Soto González. Nadie ha cuestionado la contemporaneidad y autenticidad de dichas fotografías, que hablan por sí solas.
La propia definición que hace la mayoría al describir la etiología y evolución de las petequias —“pequeñas erupcio-nes cutáneas puntiformes, debidas a un pequeño derrame sanguíneo superficial, inicialmente color rojo violáceo o rojo pardusco, y van cambiando poco a poco hacia el verdoso, el amarillento, el pardusco, por sucesivos cambios químicos de la hemoglobina de la sangre derramada”, (énfasis su-plido) opinión mayoritaria, pág. 38)— confirma, sin amba-ges, la inmediatez y fidelidad de dichas fotografías a raíz del incidente ocurrido en la oficina del doctor Soto González. Incuestionablemente, que los testimonios de la madre C.J.P.M. y del doctor Bou Gautier —corroborados por las fotos aludidas— revelan las petequias en su etapa inicial: “color rojo violáceo o rojo pardusco”.
*45HH I — I
A base de la prueba no contradicha, la siguiente sería la cronología de la génesis de las petequias de la niña R.J.N.P.
1:30 p.m. Llegada de la señora C.J.P.M. con la niña R.J.N.P. a la oficina del doctor Soto González, ubicada en el condominio Las Torres, Bayamón.
1:45 p.m. Entrevista inicial, ambas con el doctor Soto González (quince (15) minutos).
2:30 p.m. Análisis a solas de la niña R.J.N.P. con el doctor Soto González (cuarenta y cinco (45) minutos).
2:35 p.m. Terminado el análisis, conversación final y pago de los servicios profesionales (cinco (5) minutos).
2:50 p.m. Salida y regreso a la oficina, ascensor y ves-tíbulo, al notar la señora C.J.P.M. las pete-quias e informarle la niña R.J.N.P. que ha-bían sido causadas por un beso del doctor Soto González (quince (15) minutos).
2:55 p.m. Conversación de señora C.J.P.M. con el doctor Soto González, inquiriendo sobre las mar-cas en los labios (cinco (5) minutos).
3:00-3:10 p.m. Llegada de la señora C.J.P.M. con niña al consultorio del pediatra doctor Bou Gautier, situado en Bayamón.
3:00-3:35 p.m. Entrevista, examen y diagnóstico del doctor Bou Gautier.
3:38 p.m. El doctor Bou Gautier comienza escribir un expediente.
5:00 p.m. Se toman las fotografías que revelan la con-dición observada y el diagnóstico del doctor Bou Gautier.
*46rH i — I HH
Con todo respeto, la sentencia mayoritaria se funda-menta en una duda irrazonable. Descansa en la tesis de que la madre, señora C.J.P.M., manipuló a su niña de cinco (5) años y fraguó una conspiración para, sin ningún motivo aparente, inculpar al doctor Soto González.
Semejante tesis implicaría que en quince (15) breves minutos —entre la oficina y el vestíbulo del edificio— ella le causó a su hija las petequias (o forzó a que se las auto-infligiera) en los labios mediante ün beso-succión descrito como “doloroso” por el perito de la defensa Dr. Pedro R. Jaunarena Pérez. De ser así, naturalmente la niña tenía que haber “con toda probabilidad” llorado y gritado, según ese perito; circunstancia que no hubiese pasado inadver-tida para los pacientes que estaban en la sala de espera de la oficina del doctor Soto González al rápidamente regresar la señora C.J.P.M.
Según la misma tesis mayoritaria —que no le da crédito al testimonio de la madre señora C.J.P.M.— la otra proba-bilidad sería que ella le causó la lesión poco después; esto es, en el intervalo de los veinte (20) minutos transcurridos entre la salida de la oficina del doctor Soto González y su llegada al consultorio del pediatra en el mismo Bayamón.
IV
No cabe esa ruta decisoria. Debimos confirmar el fallo de culpabilidad del Tribunal de Primera Instancia, quien vio y aquilató directamente la prueba, avalado en la docu-mentada sentencia del Tribunal de Circuito de Apelaciones. ¿Y cuál fue esa prueba?
Sucintamente, despojada de las diferencias usuales, no esenciales típicas de todo drama judicial, de manera no controvertida estableció que la niña R. J.N.P. estuvo a solas *47con el doctor Soto González por aproximadamente cua-renta y cinco (45) minutos; que al salir, en el vestíbulo, la madre señora C.J.P.M. se percató de los puntitos rojos y, luego de preguntarle, la niña le dijo que el doctor Soto Gon-zález la había besado. Optó por regresar a su oficina y allí le inquirió al doctor Soto González si le había pasado algo en el área de la boca. Él, nervioso, le preguntó a la niña si se había golpeado con una mesa o algo. La señora C.J.P.M., no obstante su indignación, mantuvo la calma y no increpó al doctor Soto González, pero decidió trasladarse rápida-mente al consultorio en Bayamón del pediatra de la niña, Dr. Elias Bou Gautier. Éste, luego de examinarla, dicta-minó que las petequias existentes en los labios fueron pro-ducto de una succión o presión negativa, no autoinfligidas. Los exámenes físicos y las pruebas de laboratorio (de san-gre y otros análisis) confirmaron que la niña no padecía de ninguna condición de salud o enfermedad que pudiera causarlas.
Aun así, la sentencia mayoritaria enfatiza las siguien-tes manifestaciones aisladas para fundamentar su dicta-men absolutorio. Primero, que la testigo de defensa, Sra. Aida Meléndez —que llevaba a su hijo a la oficina del doctor Soto González— observó entre treinta (30) y sesenta (60) segundos que la niña no tenía nada en su cara ni llo-raba ni se quejaba. Nos preguntamos, sin conocimiento previo de sus características y rasgos faciales: ¿cómo podía afirmar que “no vio nada fuera de lo normal”?, ¿realmente la observó bien?, ¿eran totalmente visibles las petequias en ese momento?, ¿se habían desarrollado y manifestado a plenitud? De haberse manifestado, en un rápido encuentro y saludo, ¿tenían que ser percibibles? Nótese que ni la misma madre señora C.J.P.M. las notó originalmente a la salida del consultorio.
Segundo, que el doctor Jaunarena Pérez opinó que la niña debió llorar o gritar “con toda probabilidad”. ¿Y si la *48niña, como testificó, no lloró como era lo probable? ¿Por qué desmerecer su declaración, al no reaccionar de ese modo?
En otras palabras, porque la niña perjudicada —contra-rio a “la probabilidad”— no lloró ni gritó; porque dijo la verdad: que el beso no era como el que le dan sus padres y que su madre le había indicado que dijera que le habían apretado la boca; porque debieron ser “dos chupones o be-sos”, no uno como ella testificó, debemos descartar su ino-cente testimonio y sustituirlo por el de un experimentado perito doctor Jaunarena Pérez —si bien de vastas creden-ciales académicas y profesionales— como todo ser humano, susceptible de equivocarse bona fide. Un testimonio peri-cial no puede alterar la realidad extrajudicial.
Tercero, los testigos de reputación. En cuanto a su im-presionante despliegue, todos sabemos de su valor proba-torio relativo. Valga recordar que no se juzgó al doctor Soto González por sus ejecutorias sociales, grado de amistad, buena vecindad, creencias religiosas, logros profesionales, entre otros, sino por la debilidad que tuvo con la niña pa-ciente R.J.N.P.
V
En casos de esta naturaleza, el proceso integral racional y reflexivo de formar conciencia judicial es arduo y complejo. Hemos estudiado la exposición narrativa de la prueba y examinado acuciosamente las fotografías. Estas últimas gozan de una garantía circunstancial especial de veracidad. La precisión y claridad con que presentan a la vista las imágenes recogidas por el lente de la cámara es más elocuente que muchos testimonios verbales.
Esas fotografías perpetuaron de manera certera, efi-ciente y confiable —más allá de la capacidad normal de los sentidos humanos— la huella de la conducta delictiva del doctor Soto González. Su fidelidad y contemporaneidad re-flejan detalles suficientes: la forma de un beso de succión, *49incluso los puntos de sangre de las petequias en su etapa inicial. Su valor intrínseco radica en la capacidad de per-petuar, objetivamente, múltiples detalles. Por su natura-leza tangible, las fotografías describen mejor que las palabras. Distinto al testimonio oral de un testigo, no son confusas ni descansan en una memoria pobre o falible.
Insistimos, nadie ha cuestionado la legitimidad de las fotografías. Éstas, unidas a la prueba testifical desfilada por el Ministerio Fiscal demuestran, más allá de duda ra-zonable, la culpabilidad del doctor Soto González.
Debimos confirmar.
*50[[Image here]]
*51[[Image here]]
*52[[Image here]]